Exhibit 10.37A

First Amendment to

Loan Arrangement and Reimbursement Agreement

FIRST AMENDMENT, dated as of June 15, 2011 (this “Amendment”), to the Loan
Arrangement and Reimbursement Agreement, dated as of January 20, 2010 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Arrangement Agreement”), between Tesla Motors, Inc. (the
“Borrower”) and the United States Department of Energy (“DOE”). Unless otherwise
defined herein, terms defined in the Arrangement Agreement and used herein shall
have the meanings given to them in the Arrangement Agreement.

WHEREAS, the parties to the Arrangement Agreement desire to make amendments to
the Arrangement Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Arrangement Agreement. The Arrangement Agreement is
hereby amended, effective as of the Amendment Effective Date (as defined below),
as follows:

(a) Section 8.4 (Other Information). Section 8.4 is hereby amended by:

(i) deleting the word “and” at the end of clause (e);

(ii) replacing the period at the end of clause (f) with “; and”; and

(iii) adding a new clause (g) as follows:

“(g)(i) written notice with respect to any noncompliance with applicable federal
motor vehicle safety standards or existence of a defect which would reasonably
be expected to lead to a general recall for repairs of any of the Borrower’s (or
its Affiliates’) vehicles (x) within 5 Business Days after Borrower (or its
Affiliates) determines the existence of such noncompliance or defect, if written
notification to federal regulatory authorities is not otherwise required or
(y) if written notification of such noncompliance or defect to federal
regulatory authorities is required, concurrently with such written notification
to the applicable federal regulatory authorities, and (ii) if such recall is to
be made, a copy of any proposed press release by Borrower or its Affiliates
related thereto as soon as possible after it has been prepared but, in any
event, prior to the public release thereof.”



--------------------------------------------------------------------------------

(b) Definition of “Cash Equivalents.” The definition of “Cash Equivalents” set
forth in Annex A (Definitions) to the Arrangement Agreement is hereby amended by
deleting such definition in its entirety and replacing it with the following:

““Cash Equivalents” means any of the following:

(i) marketable securities that are direct obligations of the United States
(including obligations issued or held in book-entry form on the books of the
Department of the Treasury of the United States) or obligations the timely
payment of principal and interest of which is fully guaranteed by the United
States, in each case maturing not more than 360 days from the date of the
acquisition thereof;

(ii) marketable securities that are obligations issued by, or the timely payment
of principal and interest is fully guaranteed by, any agency or instrumentality
of the United States, the obligations of which are backed by the full faith and
credit of the United States, in each case maturing not more than 360 days from
the date of the acquisition thereof;

(iii) marketable securities that are direct obligations of any member of the
European Economic Area, Switzerland or Japan, or any agency or instrumentality
thereof or obligations unconditionally guaranteed by the full faith and credit
of such country, in each case maturing not more than 360 days from the date of
the acquisition thereof and, at the time of acquisition thereof having a credit
rating of at least AA- (or the then equivalent grade) by Moody’s or Aa3 (or the
then equivalent grade) by S&P;

(iv) marketable securities that are general obligations issued by any state of
the United States or any political subdivision thereof or any or any
instrumentality thereof that is guaranteed by the full faith and credit of such
state, in each case maturing not more than 360 days from the date of the
acquisition thereof and, at the time of acquisition thereof having a credit
rating of at least AA- (or the then equivalent grade) by Moody’s or Aa3 (or the
then equivalent grade) by S&P;

(v) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(vi) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for obligations of the type described in clause (i), (ii),
(iii) or (iv) above and entered into with a financial institution satisfying the
criteria described in clause (vii) below;

 

2



--------------------------------------------------------------------------------

(vii) for an investment period of no longer than 180 days, demand deposits, time
deposits, certificates of deposit or bankers’ acceptances of any commercial bank
that (x) is organized under the laws of the United States or any State thereof,
or is the principal banking subsidiary of a bank holding company organized under
the laws of the United States or any State thereof, any member of the European
Economic Area, Switzerland or Japan, (y) is subject to supervision and
examination by federal or state banking authorities and (z) has either
(1) combined capital and surplus of at least $500,000,000 or (2) the highest
credit rating obtainable from S&P and Moody’s;

(viii) shares of any money market mutual fund (x) that has net assets of not
less than $500,000,000, (y) where the maximum weighted average maturity of such
fund’s portfolio is sixty (60) days and (z) that has a credit rating of Aaa (or
the then equivalent grade) by Moody’s; and

(ix) the Fidelity Funds, Government Fund, class three shares, CUSIP: 316175603.

With respect to any Foreign Subsidiary, “Cash Equivalents” shall also include
any Investment substantially comparable to the foregoing but in the currency of
the jurisdiction of organization of such Subsidiary, Euros or U.S. Dollars.”

(c) Definition of “Limited Cash Equivalents.” The definition of “Limited Cash
Equivalents” set forth in Annex A (Definitions) to the Arrangement Agreement is
hereby amended by deleting such definition in its entirety and replacing it with
the following:

““Limited Cash Equivalents” means any of the following:

(i)(x) marketable securities that are direct obligations of the United States
(including obligations issued or held in book-entry form on the books of the
Department of the Treasury of the United States) or obligations the timely
payment of principal and interest of which is fully guaranteed by the United
States, in each case maturing not more than 360 days from the date of the
acquisition thereof by (or on behalf of) the Borrower or its Subsidiaries; or
(y) marketable securities that are obligations issued by, or the timely payment
of principal and interest is fully guaranteed by, any agency or instrumentality
of the United States, the obligations of which are backed by the full faith and
credit of the United States, in each case maturing not more than 360 days from
the date of acquisition thereof by (or on behalf of) the Borrower or its
Subsidiaries; provided that with respect to any single agency or
instrumentality, the investments permitted under clause (i)(y) shall at no time
exceed 5% of the aggregate amount at any time invested in Limited Cash
Equivalents;

(ii) shares of any money market mutual fund (x) that has net assets of not less
than $500,000,000, (y) where the maximum weighted average maturity of such
fund’s portfolio is sixty (60) days and (z) that has a credit rating of Aaa (or
the then equivalent grade) by Moody’s;

 

3



--------------------------------------------------------------------------------

(iii) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for obligations of the type described in clause (i) above and
entered into with a financial institution satisfying the criteria described in
clause (iv) below;

(iv) for an investment period of no longer than 180 days, demand deposits, time
deposits, certificates of deposit or bankers’ acceptances of any commercial bank
that (x) is organized under the laws of the United States or any State thereof,
(y) is subject to supervision and examination by federal or state banking
authorities and (z) either (1) has combined capital and surplus of at least
$500,000,000 or (2) has the highest credit rating obtainable from S&P and
Moody’s; and

(v) the Fidelity Funds, Government Fund, class three shares, CUSIP: 316175603.”

(d) Summary Chart. For the convenience of the parties, a summary of the
amendments described in Sections 1(b) and 1(c) of this Amendment is being
attached hereto as Exhibit A. This summary does not purport to be complete and
must be read in conjunction with the amendments described in Sections 1(b) and
1(c) of this Amendment. In the event of any conflict between the amendments
described in Sections 1(b) and 1(c) of this Amendment and the summary attached
hereto as Exhibit A, the amendments described in Sections 1(b) and 1(c) of this
Amendment will prevail.

SECTION 2. Amendment of Control Agreements. Pursuant to Section 12.1 of the
Arrangement Agreement and Section 6.1 of the Collateral Trust Agreement, DOE
hereby consents to the amendment of (a) that certain Blocked Account Control
Agreement (Dedicated Account), dated as of January 20, 2010, among Tesla Motors,
Inc., PNC Bank, National Association, and Midland Loan Services, Inc.
(predecessor to PNC Bank, National Association, doing business as Midland Loan
Services, a Division of PNC Bank, National Association), and (b) that certain
Blocked Account Control Agreement (Initial Debt Service Account), dated as of
January 20, 2010, among Tesla Motors, Inc., PNC Bank, National Association, and
Midland Loan Services, Inc. (predecessor to PNC Bank, National Association,
doing business as Midland Loan Services, a Division of PNC Bank, National
Association), in each case solely to the extent necessary to give effect to the
amendments to the Arrangement Agreement described in Section 1(c) of this
Amendment.

SECTION 3. Representations and Warranties. Each of the Obligors hereby
represents and warrants to DOE that:

(a) As of the Amendment Effective Date, no Default or Event of Default has
occurred and is continuing.

 

4



--------------------------------------------------------------------------------

(b) Each of the representations and warranties made by any Obligor in or
pursuant to the Transaction Documents (other than the representations and
warranties contained in Article 8 of the Note Purchase Agreement) is true and
correct in all material respects on and as of the Amendment Effective Date as if
made on and as of the Amendment Effective Date (except to the extent such
representations and warranties relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects as
of such earlier date).

SECTION 4. Effectiveness of this Amendment. This Amendment shall become
effective on the date (the “Amendment Effective Date”) when DOE (i) shall have
received copies of all board, stockholder and other corporate approvals required
for this Amendment, (ii) shall have received duly executed counterparts hereof
that bear the signatures of Borrower and any other Obligor appearing on the
signature page hereof (it being agreed that the receipt of duly executed
counterparts delivered by facsimile or electronic transmission in Electronic
Format shall be sufficient to satisfy the requirements of this clause (ii)), and
(iii) shall have executed this Amendment.

SECTION 5. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of DOE under the Arrangement Agreement or any
other Loan Document and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Arrangement Agreement or any other provision of the Arrangement Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower or any other Obligor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Arrangement Agreement or
any other Loan Document in similar or different circumstances.

(b) On and after the Amendment Effective Date, each reference in the Arrangement
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import, and each reference to the “Arrangement Agreement” in any other Loan
Document shall be deemed a reference to the Arrangement Agreement as amended
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Arrangement Agreement and the other Loan Documents.

SECTION 6. Consent and Reaffirmation. (a) Each Guarantor hereby consents to this
Amendment and the transactions contemplated hereby, (b) each of Borrower and the
Guarantors agrees that, notwithstanding the effectiveness of this Amendment, the
Guarantee, the Security Agreement and each of the other Loan Documents continue
to be in full force and effect, (c) each Guarantor confirms its guarantee of the
Guaranteed Obligations (as defined in the Guarantee and which definition, for
clarity, incorporates by reference all Note P Obligations and all Note S
Obligations under the Arrangement Agreement as amended hereby), and each of
Borrower and the Guarantors confirms its grant of a security interest in its
assets as Collateral for the Secured Obligations, all as

 

5



--------------------------------------------------------------------------------

provided in the Loan Documents, and (d) each of Borrower and the Guarantors
acknowledges that such guarantee and/or grant continues in full force and effect
in respect of, and to secure, the Secured Obligations.

SECTION 7. Governing Law. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, FEDERAL LAW AND NOT THE LAW OF ANY STATE OR LOCALITY. TO THE
EXTENT THAT A COURT LOOKS TO THE LAWS OF ANY STATE TO DETERMINE OR DEFINE THE
FEDERAL LAW, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH COURT SHALL
LOOK ONLY TO THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF
CONFLICTS OF LAWS.

SECTION 8. Counterparts. This Amendment may be executed in counterparts of the
parties hereof, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument. The parties
may deliver such counterparts by facsimile or electronic transmission in
Electronic Format. Each party hereto agrees to deliver a manually executed
original promptly following such facsimile or electronic transmission.

SECTION 9. Headings. Paragraph headings have been inserted in this Amendment as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

[Remainder of page intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above mentioned.

 

UNITED STATES DEPARTMENT OF ENERGY By:  

/s/ David Frantz

  Name: David Frantz   Title:   Acting Director, ATVM Loan               Program
TESLA MOTORS, INC. By:  

/s/ Deepak Ahuja

  Name: Deepak Ahuja   Title:   CFO TESLA MOTORS NEW YORK LLC By:   Tesla
Motors, Inc., its sole member By:  

/s/ Deepak Ahuja

  Name: Deepak Ahuja   Title:   CFO TESLA MOTORS LEASING, INC. By:  

/s/ Deepak Ahuja

  Name: Deepak Ahuja   Title:   President

[Signature Page to First Amendment to Loan Arrangement and Reimbursement
Agreement]



--------------------------------------------------------------------------------

Exhibit A

PERMITTED INVESTMENTS

Tesla Motors, Inc.

Department of Energy Loan Facility

 

         

Non Dedicated Cash

Accounts

  

Dedicated Account and

Initial Debt Service

Account

               PNC i)    Marketable securities that are direct obligations of
the U.S. or where principal/interest are fully guaranteed by the U.S.   
Maturities up to 360 days from date of acquisition    Maturities up to 360 days
from date of acquisition ii)    Marketable securities that are issued by any
agency of the U.S. or where principal/interest are fully guaranteed by an agency
of the U.S., all of which are backed by the U.S.    Maturities up to 360 days
from date of acquisition    Maturities up to 360 days from date of acquisition,
provided that agencies can at no time exceed 5% of the dedicated account value
iii)    Marketable securities that are direct obligations of any member of the
EEA, Switzerland or Japan, or any agency thereof, or obligations unconditionally
guaranteed by such countries    Maturities up to 360 days from date of
acquisition, provided that credit rating at time of acquisition is AA- (Moody’s)
or Aa3 (S&P)    Not permitted, except any instruments held by a Money Market
fund in viii) iv)    Marketable securities that are general obligations of any
U.S. state or political subdivision thereof that is guaranteed by such state   
Maturities up to 360 days from date of acquisition, provided that credit rating
at time of acquisition is AA- (Moody’s) or Aa3 (S&P)    Not permitted, except
any instruments held by a Money Market fund in viii) v)    Commercial paper
issued by any entity organized under the laws of the U.S. or any state   
Maturities up to 270 days from date of acquisition, provided CP is rated at
least P-1 (Moody’s) or A-1 (S&P)    Not permitted, except any instruments held
by a Money Market fund in viii) vi)    Fully collateralized repurchase
agreements    Term not to exceed 30 days for obligations of the type (i) to (iv)
above, and meeting the financial institution requirements listed under (vii)(a)
below    Term not to exceed 30 days for obligations of the type (i) to (ii)
above, and meeting the financial institution requirements listed under (vii)(b)
below



--------------------------------------------------------------------------------

vii) a)    Demand deposits, time deposits, CD’s
or bankers’ acceptances of any
commercial bank that is (x) organized
under the laws of the U.S. or any state,
or the principal banking subsidiary of a
bank holding company organized under
the laws of the U.S., any state, the
EEA, Switzerland or Japan; (y) subject
to supervision/examination by federal
or state banking authorities and (z)
either (a) has combined capital and
surplus of at least $500 million or (b)
has the highest rating obtainable from
S&P and Moody’s    Maturities up to 180 days    Not permitted. vii) b)    Demand
deposits, time deposits, CD’s or bankers’ acceptances of any commercial bank
that is (x) organized under the laws of the U.S. or any state; (y) subject to
supervision/examination by federal or state banking authorities and (z) either
(a) has combined capital and surplus of at least $500 million or (b) has the
highest rating obtainable from S&P and Moody’s    Covered under (vii)(a) above
   Maturities up to 180 days viii)    Money market funds that have net assets of
not less than $500M and    Average maturity of assets is 60 days or less and a
credit rating of Aaa (Moody’s)    Average maturity of assets is 60 days or less
and a credit rating of Aaa (Moody’s) ix)    The Fidelity Funds, Government Fund,
class three shares, CUSIP: 316175603    Permitted    Permitted